 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
      RYAN CRUTCHER,
 8                                                      CASE NO. C18-1671 RSM

 9                           Plaintiff,                 ORDER DENYING APPLICATION FOR
                                                        COURT-APPOINTED COUNSEL AND
10           v.
                                                        DISMISSING CASE
11    UNITED PARCEL SERVICE,
12
             Defendant.
13

14
            This matter is before the Court on Plaintiff Ryan Crutcher’s Application for Court-
15

16   Appointed Counsel. Dkt. #17. Finding that Plaintiff has offered no basis for appointment of

17   counsel, the Court denies the Application. Accordingly, because Plaintiff has failed to show

18   cause for his failure to comply with the Joint Status Report Order, this case is dismissed without
19   prejudice.
20
                                          I.    BACKGROUND
21
            On December 24, 2019, Plaintiff was granted leave to proceed in forma pauperis against
22
     Defendant United Parcel Service (“UPS”). Dkt. #5. Plaintiff’s complaint alleges employment
23

24   discrimination and seeks relief under the Americans with Disabilities Act, 42 U.S.C. § 12101.

25   Id. Defendant served its Answer on April 8, 2019. Dkt. #8. Pursuant to this Court’s scheduling

26   order, Dkt. #6, parties were required to file a Joint Status Report and Discovery Plan by March
27


     ORDER DENYING APPLICATION FOR COUNSEL AND DISMISSING CASE – 1
     28, 2019 but failed to do so. Accordingly, this Court issued an order to show cause notifying
 1

 2   parties that the case would be dismissed without prejudice for failure to comply with the Court’s

 3   previous order. Dkt. #14. Prior to the deadline to show cause, Plaintiff requested a time

 4   extension on the basis that he needed a lawyer to help him with the case. Dkt. #15. In an
 5
     abundance of caution, the Court ordered Plaintiff to file a request for court-appointed counsel.
 6
     Dkt. #16. The instant Motion to Appoint Counsel followed.
 7
             Regarding the pending Application to Appoint Counsel, Plaintiff describes his efforts to
 8
     secure counsel on his own, including at least twenty-five calls to a list of attorneys provided to
 9

10   him by the Equal Employment Opportunity Commission (“EEOC”). Dkt. #17 at 2. Plaintiff’s

11   Application provides no other basis for his need for court-appointed counsel. However, his
12   earlier time extension request references to his mental state due to a brain aneurysm. Dkt. #15 at
13
     1.
14
                                           II.     DISCUSSION
15
          A. Legal Standard
16

17           In civil cases, the appointment of counsel to a pro se litigant “is a privilege and not a

18   right.” United States ex. Rel. Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965) (citation

19   omitted). “Appointment of counsel should be allowed only in exceptional cases.” Id. (citing
20   Weller v. Dickson, 314 F.2d 598 (9th Cir. 1963)). A court must consider together “both the
21
     likelihood of success on the merits and the ability of the petitioner to articulate his claims pro se
22
     in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954
23
     (9th Cir. 1983). “Neither of these considerations is dispositive and instead must be viewed
24

25   together.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (citing Wilborn v. Escalderon,

26   789 F.2d 1328, 1331 (9th Cir. 1986)).

27


     ORDER DENYING APPLICATION FOR COUNSEL AND DISMISSING CASE – 2
        B. The Court Declines to Appoint Counsel
 1

 2          Plaintiff does not satisfy the applicable standard here. First, Plaintiff provides no

 3   explanation for his need for legal counsel. Although he makes a reference to a brain aneurysm

 4   in a previously-filed motion, see Dkt. #15, his application provides no information regarding his
 5
     medical condition or why he is otherwise unable to articulate his claims against Defendant.
 6
     Absent further explanation from Plaintiff, the Court cannot determine that he lacks the mental
 7
     ability to represent himself.
 8
            The merits of Plaintiff’s claims are likewise uncertain. Plaintiff states that the EEOC
 9

10   provided him with a letter that informed him of his right to sue due to his disability. Dkt. #17 at

11   2. However, Defendant suggests in its response that Plaintiff is referencing the EEOC’s
12   Dismissal and Notice of Rights on Plaintiff’s charge No. 551-2017-01691, which dismissed
13
     Plaintiff’s claim before the agency and notified him of his right to sue within ninety days of
14
     receipt. Dkt. #18 at 2. Importantly, this Notice clarifies that the EEOC dismissed Plaintiff’s
15
     claim because it could not conclude that the information obtained established violations of the
16

17   statutes. Dkt. #18-1 at 2. Because Plaintiff provided no reply to Defendant’s response, there is

18   minimal basis for the Court to conclude that Plaintiff’s claims have merit.

19      C. Dismissal of Case
20          As explained in this Court’s previous order to show cause, Plaintiff was responsible for
21
     initiating the process to file a Combined Joint Status Report and Discovery Plan by March 28,
22
     2019. Dkt. #14. As of this date, no report has been filed. Instead, Plaintiff requested a time
23

24

25

26

27


     ORDER DENYING APPLICATION FOR COUNSEL AND DISMISSING CASE – 3
     extension referencing both a brain aneurysm and need for legal help—neither of which he
 1

 2   explained or substantiated in his Application for Appointment of Counsel. See Dkt. #17.

 3          For the foregoing reasons, the Court finds that Plaintiff has failed to show cause for failure

 4   to comply with the Court’s previous order. Accordingly, this case is DISMISSED without
 5
     prejudice.
 6
                                          III.   CONCLUSION
 7
            Having considered Plaintiff’s Application and the remainder of the record, the Court finds
 8
     and ORDERS that Plaintiff’s Application for Court-Appointed Counsel (Dkt. #17) is DENIED
 9

10   and this case is DISMISSED without prejudice.

11

12          DATED this 26th day of July 2019.
13

14

15
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING APPLICATION FOR COUNSEL AND DISMISSING CASE – 4
